DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 13-16 are pending.
This communication is in response to the communication filed 11/14/2022.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. 
Claim limitations “input module”, “processing module”, and “output module” have been interpreted under 35 U.S.C. 112(f), because they use a generic placeholder, “module,” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claims 13-16 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitations: storage subsystem or memory subsystem, which are interpreted to be GPU, GPFA, ROM, and RAM (p. 23).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims recite systems and methods for predicting pathogenicity of promoter region single nucleotide variants. Specifically, the claims recite accepting input promoter sequence with reference bases, processing input promoter sequence to generate an alternative representation of the input promoter sequence, and generating an output which classifies each of three based variations from a corresponding reference based as benign or pathogenic, which is grouped within the “mental processes” grouping of abstract ideas because in this case, the claims involve a series of steps for collecting data, analyzing it, and outputting the results of the collection and analysis. See MPEP 2106.04. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. Integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Here, the additional elements of the claims include a trained pathogenicity classifier, processors, memory, input module, processing module, and output module. The claims merely use the additional elements as tools to perform abstract ideas and generally link the use of a judicial exception to a particular technological environment. The use of the additional elements as tools to implement the abstract idea and generally to link the use of the abstract idea to a particular technological environment does not render the claim patent eligible because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Specifically, the classifier runs on processors and is connected to memory, and includes any of GPU, FPGA, ROM, or RAM performing functions of inputting, processing, and outputting data (specification p. 22-23). 
The additional elements do not show an improvement to the functioning of a computer or to any other technology, rather the computer elements perform general computing functions and do not indicate how the particular combination improves technology or provides a technical solution to a technical problem. The additional elements do not use the exception to affect a particular treatment or prophylaxis for a disease, do not apply the exception using particular machines, and do not effect a transformation or reduction of a particular article to a different state or thing, rather the computer elements are generally stated as to their structure and function and are only used to determine if a promoter region is benign or pathogenic instead of treating patients. Therefore, the additional elements do not impose any meaningful limits on practicing the abstract idea and the additional limitations are not indicative of materializing into a practical application. Accordingly, the claim is directed to an abstract idea.
Generic computer elements recited as performing generic computer functions that are well-understood, routine, or conventional activities amount to no more than implementing the abstract idea with a computerized system (Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network and performing repetitive calculations); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); See MPEP 2106.05(d) and July 2015 Update: Section IV). Here, the additional elements function to perform functions similar to buySAFE, because the functions involve processing input data and generating outputs.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements performing the steps of accepting input promoter sequence with reference bases, processing input promoter sequence to generate an alternative representation of the input promoter sequence, and generating an output which classifies each of three based variations from a corresponding reference based as benign or pathogenic amount to no more than using computer devices to automate or implement the abstract idea of predicting pathogenicity of promoter region single nucleotide variants by collecting information, analyzing it, and outputting the results of the collection and analysis. The use of a computer or processor to merely automate or implement the abstract idea cannot provide significantly more than the abstract idea itself. (See MPEP 2106.05(f) where mere instructions to apply an exception does not render an abstract idea patent eligible). There is no indication that the additional limitations alone or in combination improves the functioning of a computer or any other technology, improves another technology or technical field, or effects a transformation or reduction of a particular article to a different state or thing. Therefore, the claims are not patent eligible.
The dependent claims incorporate all of the limitations above. The claims additionally recite sub-classifiers, which run on processors and is connected to memory, and includes any of GPU, FPGA, ROM, or RAM performing functions of inputting, processing, and outputting data (specification p. 22-23) and do not provide additional limitations for analysis and address limitations of the abstract idea, which further describe the abstract idea. The claims fail to remedy the deficiencies of their parent claims and are therefore rejected for at least the same rationale as applied above.  The claims individually and in ordered combinations do not offer significantly more than abstract ideas. 
In conclusion, the claims are directed to the abstract idea of predicting pathogenicity of promoter region single nucleotide variants by collecting information, analyzing it, and outputting the results of the collection and analysis. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stamatoyannopoulos US2016/0004814 (hereinafter Stama) in view of Cox et al. US2006/0228728.
As per claim 13, Stama teaches 
a trained pathogenicity classifier that predicts pathogenicity of promoter region single nucleotide variants (abbreviated pSNVs) and runs on one or more parallel processors coupled to memory, comprising; (Stama par. 7, 16, 20 teaches using algorithms to generate an ordered regulatory hierarchy of polynucleotides; (10) diagnose, detect, or predict the risk of a disease, disorder or trait; (11) determine proliferative potential of a cell; (12) generate a map of variants of a set of nucleotides within regulatory regions of polynucleotides; (13) determine whether genetic variations within a target polynucleotide are associated with a function phenotype; (14) identify a cell type responsible for a particular disease or disorder; and (5) identify regulatory regions within genes)
an input module that accepts an input promoter sequence with reference bases at positions covering observed pSNV's and substitutionally generated unobserved pSNVs; (Stama par. 451 teaches acquisition of data that may be analyzed using gene ontology analysis algorithm, where data may include a regulatory region and promoter; par. 233 teaches identifying genomic polymorphisms including substitutions of nucleic acids)
a processing module that processes the input promoter sequence through one…layers of the pathogenicity classifier to generate an alternative representation of the input promoter sequence; and (Stama par. 9, 233 teaches identifying single nucleotide polymorphisms, deletions, insertions, substitutions of nucleic acids, where an algorithm may be used to process the data)
an output module that processes the alternative representation to generate an output which, for each position in the input promoter sequence, classifies each of three base variations from a corresponding reference base as benign or pathogenic (Stama par. 7, 79, 1117 teaches identifying of pathogenic cell types, determining whether genetic variations within a target polynucleotide are associated with a function phenotype, and identifying a cell type responsible for a particular disease or disorder).
Stama does not specifically teach the following limitations met by Cox, one or more layers of the pathogenicity classifier (Cox par. 429 teaches machine learning algorithms which are used to process data about nucleotides and have various layers that might be used for processing)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Stama to use more than one layer of a classifier as taught by Cox with the motivation to improve quality control and clinical outcomes (Cox par. 382, 429).
As per claim 14, Stama and Cox teach all the limitations of claim 13 and further teach wherein the output includes pathogenicity likelihood scores for each of the three base variations (Cox par. 244 teaches scoring genetic propensity to Alzheimer’s and related diseases, here an individual may typed at 100 polymorphic sites, an individual is homozygous for resistance alleles at some loci, homozygous for susceptibility alleles at some loci, and heterozygous for resistance/susceptibility alleles at other loci. Such an individual's genetic propensity for Alzheimer's disease can be scored by assigning all resistance alleles a score of +1, and all susceptibility alleles a score of -1 (or vice versa) and combining the scores). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Stama to use scores for base variations as taught by Cox with the motivation to improve quality control and clinical outcomes (Cox par. 382, 429).
As per claim 16, Stama and Cox teach all the limitations of claim 13 and further teach further configured to comprise one or more deoxyribonucleic acid (abbreviated DNA) accessibility sub-classifiers that encode a DNA accessibility inducing score to each position in the input promoter sequence (Stama par. 806, 952 teaches a uniform processing algorithm identifying DHSs, which are sensitive and precise markers of this actuated regulatory DNA, and the surrounding boundaries of DNaseI accessibility i.e., the nucleosome-free region harboring regulatory factors).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Stamatoyannopoulos US2016/0004814 (hereinafter Stama) in view of Y in further view of Reese et al. US2013/0332081.
As per claim 15, Stama and Cox teach all the limitations of claim 13 but do not specifically teach the following limitations met by Reese, further configured to comprise one or more protein binding affinity sub-classifiers that encode a protein binding affinity score to each position in the input promoter sequence (Reese par. 163, 173 teaches scoring variants within genomic features including protein coding human genes, using protein coding human gene models). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Stama and Cox to use more than one layer of a classifier as taught by Cox with the motivation to improve the variant annotation, analysis and selection tool (Reese par. 160, 173).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATEL whose telephone number is (571)272-6793.  The examiner can normally be reached on Monday-Thursday 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAY M. PATEL/Examiner, Art Unit 3686